PER CURIAM
Demond Steward ("Defendant") appeals from the judgment upon his convictions following a jury trial for one count of the lesser-included offense of murder in the second degree, in violation of Section 565.021, RSMo 20001 ; one count of endangering the welfare of a child, in violation of Section 568.045; and two counts of armed criminal action, in violation of Section 571.015. The trial court sentenced Defendant to three terms of life imprisonment and one term of seven-years imprisonment, to be served concurrently. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

Unless otherwise indicated, all further statutory references are to RSMo 2000 as amended.